 
 
I 
108th CONGRESS
2d Session
H. R. 4936 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Dingell (for himself and Mr. Barton of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXI of the Social Security Act to modify the rules relating to the availability and method of redistribution of unexpended SCHIP allotments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Children’s Health Protection and Improvement Act of 2004. 
2.Changes to rules for redistribution and extended availability of 1998 through 2004 SCHIP allotmentsSection 2104(g) of the Social Security Act (42 U.S.C. 1397dd(g)), as amended by Public Law 108–74 (117 Stat. 892), is amended— 
(1)in the subsection heading by striking , 1999, 2000, and 2001 and inserting Through 2004; and 
(2)in paragraph (1)— 
(A)in subparagraph (A)— 
(i)in the matter preceding clause (i)— 
(I)by inserting or for fiscal year 2002 by the end of fiscal year 2004, or for fiscal year 2003 by the end of fiscal year 2005, or for fiscal year 2004 by the end of fiscal year 2006, after fiscal year 2003,; and 
(II)by striking or 2001 and inserting 2001, 2002, 2003, or 2004; 
(ii)in clause (i)— 
(I)in subclause (III), by striking or at the end; 
(II)in subclause (IV), by striking the period at the end and inserting a semicolon; and 
(III)by adding at the end the following: 
 
(V)the fiscal year 2002 allotment, the amount specified in subparagraph (E)(i) (less the total of the amounts under clause (ii) for such fiscal year), multiplied by the ratio of the amount specified in subparagraph (E)(ii) for the State to the amount specified in subparagraph (E)(iii); 
(VI)the fiscal year 2003 allotment, the amount specified in subparagraph (F)(i) (less the total of the amounts under clause (ii) for such fiscal year), multiplied by the ratio of the amount specified in subparagraph (F)(ii) for the State to the amount specified in subparagraph (F)(iii); or 
(VII)the fiscal year 2004 allotment, the amount specified in subparagraph (G)(i) (less the total of the amounts under clause (ii) for such fiscal year), multiplied by the ratio of the amount specified in subparagraph (G)(ii) for the State to the amount specified in subparagraph (G)(iii).; and 
(iii)in clause (ii), by striking or 2001 and inserting 2001, 2002, 2003, or 2004; 
(B)in subparagraph (B)— 
(i)in clause (ii), by inserting but subject to paragraph (4) after subsection (e); 
(ii)in clause (iii)— 
(I)by inserting but subject to paragraph (4) after subsection (e); and 
(II)by striking and at the end; 
(iii)by redesignating clause (iv) as clause (vii); and 
(iv)by inserting after clause (iii), the following: 
 
(iv)notwithstanding subsection (e) but subject to paragraph (4), with respect to fiscal year 2002, shall remain available for expenditure by the State through the end of fiscal year 2006; 
(v)notwithstanding subsection (e), with respect to fiscal year 2003, shall remain available for expenditure by the State through the end of fiscal year 2007; and 
(vi)with respect to fiscal year 2004, subsection (e) shall apply; and; and 
(C)by adding at the end the following: 
 
(E)Amounts used in computing redistributions for fiscal year 2002For purposes of subparagraph (A)(i)(V)— 
(i)the amount specified in this clause is the amount specified in paragraph (2)(B)(i)(I) for fiscal year 2002, less the total amount remaining available pursuant to paragraph (2)(A)(v); 
(ii)the amount specified in this clause for a State is the amount by which the State’s expenditures under this title in fiscal years 2002, 2003, and 2004 exceed the State’s allotment for fiscal year 2002 under subsection (b); and 
(iii)the amount specified in this clause is the sum, for all States entitled to a redistribution under subparagraph (A) from the allotments for fiscal year 2002, of the amounts specified in clause (ii). 
(F)Amounts used in computing redistributions for fiscal year 2003For purposes of subparagraph (A)(i)(VI)— 
(i)the amount specified in this clause is the amount specified in paragraph (2)(B)(i)(I) for fiscal year 2003, less the total amount remaining available pursuant to paragraph (2)(A)(vi); 
(ii)the amount specified in this clause for a State is the amount by which the State’s expenditures under this title in fiscal years 2003, 2004, and 2005 exceed the State’s allotment for fiscal year 2003 under subsection (b); and 
(iii)the amount specified in this clause is the sum, for all States entitled to a redistribution under subparagraph (A) from the allotments for fiscal year 2003, of the amounts specified in clause (ii). 
(G)Amounts used in computing redistributions for fiscal year 2004For purposes of subparagraph (A)(i)(VII)— 
(i)the amount specified in this clause is the amount specified in paragraph (2)(B)(i)(I) for fiscal year 2004, less the total amount remaining available pursuant to paragraph (2)(A)(vii); 
(ii)the amount specified in this clause for a State is the amount by which the State’s expenditures under this title in fiscal years 2004, 2005, and 2006 exceed the State’s allotment for fiscal year 2004 under subsection (b); and 
(iii)the amount specified in this clause is the sum, for all States entitled to a redistribution under subparagraph (A) from the allotments for fiscal year 2004, of the amounts specified in clause (ii).; 
(3)in paragraph (2)— 
(A)in the paragraph heading by striking 2001 and inserting 2004; and 
(B)in subparagraph (A)— 
(i)in clause (i), by striking Of and inserting Subject to paragraph (4), of; 
(ii)in clause (ii), by striking Of and inserting Subject to paragraph (4), of; 
(iii)in clause (iii), by striking Of and inserting Subject to paragraph (4), of; 
(iv)in clause (iv), by striking Of and inserting Subject to paragraph (4), of; and 
(v)by adding at the end the following: 
 
(v)Fiscal year 2002 allotmentSubject to paragraph (4), of the amounts allotted to a State pursuant to this section for fiscal year 2002 that were not expended by the State by the end of fiscal year 2004, 50 percent of that amount shall remain available for expenditure by the State through the end of fiscal year 2006. 
(vi)Fiscal year 2003 allotmentOf the amounts allotted to a State pursuant to this section for fiscal year 2001 that were not expended by the State by the end of fiscal year 2005, 50 percent of that amount shall remain available for expenditure by the State through the end of fiscal year 2007. 
(vii)Fiscal year 2004 allotmentOf the amounts allotted to a State pursuant to this section for fiscal year 2004 that were not expended by the State by the end of fiscal year 2006, 50 percent of that amount shall remain available for expenditure by the State through the end of fiscal year 2007.; 
(4)in paragraph (3)— 
(A)by striking or fiscal year 2001 and inserting fiscal year 2001, fiscal year 2002, fiscal year 2003, or fiscal year 2004,; and 
(B)by striking or November 30, 2003, and inserting November 30, 2003, November 30, 2004, November 30, 2005, or November 30, 2006,; and 
(5)by adding at the end the following: 
 
(4)Additional extended availability of fiscal years 1998 through 2002 allotments 
(A)Fiscal year 1998, 1999, and 2000 allotmentsWith respect to any amounts allotted to a State pursuant to this section for fiscal years 1998, 1999, or 2000 that were redistributed to a State under paragraph (1), or whose availability to a State was extended through the end of fiscal year 2004 under paragraph (2), that were not expended by the State by the end of fiscal year 2004, the following rules shall apply: 
(i)30 percent of such amounts shall remain available for expenditure by the State through the end of fiscal year 2007. 
(ii)The remainder of such amounts shall be redistributed to States that have fully expended the amount of their fiscal year 2002 allotments under this section in the same ratio as unexpended fiscal year 2002 allotments are redistributed under paragraph (1)(A)(i)(V) to such States and the amounts redistributed under this clause shall remain available for expenditure through the end of fiscal year 2007. 
(B)Fiscal year 2001 allotmentsWith respect to any amounts allotted to a State pursuant to this section for fiscal year 2001 that were redistributed to a State under paragraph (1), or whose availability to a State was extended through the end of fiscal year 2005 under paragraph (2), that were not expended by the State by the end of fiscal year 2005, the following rules shall apply: 
(i)30 percent of such amounts shall remain available for expenditure by the State through the end of fiscal year 2007. 
(ii)The remainder of such amounts shall be redistributed to States that have fully expended the amount of their fiscal year 2003 allotments in the same ratio as unexpended fiscal year 2003 allotments are redistributed under paragraph (1)(A)(i)(VI) to such States and the amounts redistributed under this clause shall remain available for expenditure through the end of fiscal year 2007. 
(C)Fiscal year 2002 allotmentsWith respect to any amounts allotted to a State pursuant to this section for fiscal year 2002 that were redistributed to a State under paragraph (1), or whose availability to a State was extended through the end of fiscal year 2006 under paragraph (2), that were not expended by the State by the end of such fiscal year, the following rules shall apply: 
(i)30 percent of those amounts shall remain available for expenditure by the State through the end of fiscal year 2007. 
(ii)The remainder of such amounts shall be redistributed to States that have fully expended the amount of their fiscal year 2004 allotments in the same ratio as unexpended fiscal year 2004 allotments are redistributed under paragraph (1)(A)(i)(VII) to such States and the amounts redistributed under this clause shall remain available for expenditure through the end of fiscal year 2007.. 
3.Continued authority for qualifying States to use certain funds for medicaid expendituresSection 2105(g)(1)(A) of the Social Security Act (42 U.S.C. 1397ee(g)(1)(A)), as added by Public Law 108–74 (117 Stat. 895) and amended by Public Law 108–127 (117 Stat. 134), is amended by striking or 2001 and inserting 2001, 2002, 2003 or 2004. 
 
